 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
 9                v.                                          CR18-16 TSZ

10        CLYDE McKNIGHT, a/k/a “Pizza,”                      MINUTE ORDER
          and JONATHAN RUSHING,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
         (1)     Plaintiff’s motion, docket no. 295, to sever the trial of defendant Jonathan
   Rushing from the trial of defendant Clyde McKnight, is GRANTED. Each defendant
15
   remains set for trial on October 28, 2019, at 9:00 a.m.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 25th day of September, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
